IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50943
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERT WADE TOWNSEND,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-89-CR-87-8
                        - - - - - - - - - -
                          January 28, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Robert Wade Townsend argues that the district court abused

its discretion in ruling on his 18 U.S.C. § 3582(c)(2) motion

without reconsidering Townsend’s relevant conduct in light of the

amendment to U.S.S.G. § 2D1.1.

     We have reviewed the record, including the transcript of the

hearing held on Townsend’s motion for reduction, and the briefs

of the parties and hold that the district court did not abuse its

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-50943
                                 - 2 -

discretion in determining that Townsend should be held

accountable for five pounds of methamphetamine and in reducing

Townsend’s sentence based on that quantity of drugs.

     Townsend argues for the first time in his reply brief that

the expert’s calculation of the laboratory’s capacity was merely

a guess based on assumptions.    He also argues for the first time

that the Government is procedurally barred from contesting a

probation officer’s calculation of his offense level based on the

actual amount of methamphetamine seized from a laboratory.

Issues raised initially in a reply brief are not subject to

appellate review.   United States v. Prince, 868 F.2d 1379, 1386

(5th Cir.), cert. denied, 493 U.S. 932 (1989).

     Townsend argues that the district court’s imposition of an

eight-year term of supervised release at the initial sentencing

violated the Ex Post Facto Clause.    This issue does not arise out

of the amendment to § 2D1.1 and, thus, it cannot not be properly

raised in a § 3582(c)(2) motion.     See United States v. Shaw, 30

F.3d 26, 29 (5th Cir. 1994).

     Townsend argues that his appointed counsel was ineffective

in connection with the § 3582(c)(2) proceedings.    Townsend was

not constitutionally or statutorily entitled to counsel during

the § 3582(c) proceedings.     See United States v. Whitebird, 55

F.3d 1007, 1010-11 (5th Cir. 1995).    Therefore, he cannot claim

that he received ineffective assistance of counsel in those

proceeding.   See Coleman v. Thompson, 501 U.S. 722, 752 (1991);
                          No. 95-50943
                              - 3 -

Irving v. Hargett, 59 F.3d 23, 26 (5th Cir. 1995), cert. denied,

116 S. Ct. 929 (1996).

     Because Townsend’s ineffective-assistance-of-counsel claim

does not raise a constitutional issue, the court need not

determine whether Townsend would be entitled to file a successive

28 U.S.C. § 2255 motion to raise this claim.

     AFFIRMED.